Dismiss and Opinion Filed July 31, 2013




                                        S
                                        In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-00537-CV

                             CARRIE SCHROEDER, Appellant
                                         V.
                              JESSE SCHROEDER, Appellee

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-10-21005

                               MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices FitzGerald and Lewis
                                 Opinion by Justice FitzGerald
       Before the Court is appellee’s July 8, 2013 motion to dismiss appeal. In the motion,

appellee requests the Court to dismiss this appeal for want of prosecution. Our records show the

notice of appeal was filed in this Court on April 18, 2013. By postcard dated the same day, we

notified appellant the $175 filing fee was due. We directed appellant to remit the filing fee

within ten days. We cautioned appellant that failure to do so would result in dismissal without

further notice. Also by postcard dated April 18, 2013, we notified appellant the docketing

statement was due. We directed appellant to file the docketing statement within ten days. We

cautioned appellant that failure to file the docketing statement might result in the dismissal of

this appeal without further notice. Thereafter, appellee filed his motion to dismiss for want of

prosecution.   To date, appellant has not paid the filing fee, filed the docketing statement,
responded to appellee’s motion to dismiss, or otherwise corresponded with the Court regarding

the status of this appeal.

                Accordingly, we grant appellee’s motion and dismiss this appeal for want of

prosecution. See TEX. R. APP. P. 42.3(b)(c).




                                                     /Kerry P. FitzGerald/
130537F.P05                                          KERRY P. FITZGERALD
                                                     JUSTICE




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

CARRIE SCHROEDER, Appellant                           On Appeal from the 301st Judicial District
                                                      Court, Dallas County, Texas
No. 05-13-00537-CV         V.                         Trial Court Cause No. DF-10-21005.
                                                      Opinion delivered by Justice FitzGerald.
JESSE SCHROEDER, Appellee                             Chief Justice Wright and Justice Lewis
                                                      participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee JESSE SCHROEDER recover his costs of this appeal
from appellant CARRIE SCHROEDER.


Judgment entered this 31st day of July, 2013.




                                                      /Kerry P. FitzGerald/
                                                      KERRY P. FITZGERALD
                                                      JUSTICE




                                                –3–